DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 February 2022 has been considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.

Applicant discloses systems and methods for secure routing in ad hoc networks including at least the common feature of a router with a trusted execution environment including attestation circuitry, a secure routing protocol, and a routing table, whereby a plurality of routers containing these structures are used to form cryptographically secure channels to create an ad hoc network for securely routing data.  None of the art of record discloses, individually or in reasonable combination, Applicants invention as claimed in the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2005/0030921 by Yau discloses a secure routing protocol for ad hoc networks
U.S. Patent Application Publication No. 2013/0145461 by Barton et al. discloses secure routing protocols for ad hoc networks
U.S. Patent No. 9,509,502 to Schulz discloses a trusted execution environment with attestation circuitry
U.S. Patent Application Publication No. 2017/0005989 by Jia et al. discloses a trusted execution environment with a routing table
U.S. Patent No. 9,876,823 to Smith et al. discloses a trusted execution environment with a routing table
U.S. Patent Application Publication No. 2018/0310157 by Pan et al. discloses a trusted execution environment with a routing table

Conclusion







Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432